DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the a fluid channel formed in the substrate, the fluid channel including: a supply port configured to receive a sample liquid flow; and a merge channel configured to convert the sample liquid flow into a sheath liquid laminar flow, the merge channel having a first fluid converting structure, a second fluid converting structure, and a third fluid converting structure, to convert the sample liquid flow into the sheath liquid laminar flow by introducing sheath liquid into the fluid channel or changing a cross section area must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The examiner will not enter the submitted replacement drawings into the record for examination at this time due to their containing new matter.  The objection to the drawings will not be held in abeyance. 

Claim Objections


Claims 1- 13 and 15-30 are objected to because of the following informalities:  The claims contain various terms which are not disclosed or used in the specification as filed.  For example, there is no disclosed first, second, or third fluid converting structure.  There are a disclosed tapered portion, a contracted portion, and a merge channel.  The applicant needs to use language in the claims that are consistent with the specification as filed.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 and 15-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 15, and 30 all require a fluid channel formed in the substrate, the fluid channel including: a supply port configured to receive a sample liquid flow; and a merge channel configured to convert the sample liquid flow into a sheath liquid laminar flow, the merge channel having a first fluid converting structure, a second fluid converting structure, and a third fluid converting structure, to convert the sample liquid flow into the sheath liquid laminar flow by introducing sheath liquid into the fluid channel or changing a cross section area.  The specification describes a tapered portion 122 and 123 and a contracted portion 121.  These both would be fluid converting structures that convert the sample by changing cross sectional area.  However, the merge channel 12 does not change in cross sectional area and it does not introduce sheath liquid into the fluid channel as the fluid is introduced prior to reaching this portion of the channel as a whole. Therefore, there are not actually first, second, and third fluid converting structures that can perform or function as claimed. Further, the specification specifically calls 12 a merge channel, so it is not clear in the claim how a merge channel has three fluid converting structures at all as this is never quite disclosed in the specification as filed.  The specification discloses fluid introduction channels and a channel structure.  There is specifically a merge channel 12, which doesn’t have any disclosed fluid converting structures, but the channel structure appears to. The merge channel is disclosed and illustrated as being of constant size, unless the applicant is trying to say that the merge channel 12 is the entirety and combination of the tapered portion, merge channel, and contracted portion, however, if this is the case, this is not clear with the specification as written as that appears to be what the specification is calling a channel structure and what the claim is calling a fluid channel, not a merge channel. Therefore, it is not clear that the applicant had possession of the invention, as claimed.  Since claims 1, 15, and 30 appear to suffer from claim that lack an adequate written description, then claims 2-13, and 16-29, which depend from claims 1 and 15, lack an adequate written description as well.
Response to Arguments
Applicant's arguments filed 04 May 2022 have been fully considered but they are not persuasive. The applicant argues that there is support for the claim terminology and specification support in the originally filed specification and drawings. Applicant provided clarification regarding the Applicant’s claim language and arguments, including clarification on the claim elements in relation to the figures’ various cross-sectional vantage points. Applicant discussed support for the claimed merge channel (see 12 in Figs. 6A and 6B), first fluid converting structure having a tapered portion narrowing the sample liquid flow in a first direction (see P-Q in Fig. 6A narrowing in Y direction), second fluid converting structure having a first portion narrowing the sample liquid flow in a second direction (see 123 in Fig. 8C narrowing in Z direction), third fluid converting structure having a second portion narrowing the sample liquid flow in the second direction (see 121 in Fig. 6B narrowing in Z direction), first surface portion (see surface 125 in Fig. 8C), first plane (see plane 126 in Fig. 8C), second surface portion (see surface 127 in Fig. 6B), second plane (see plane 128 in Fig. 6B), where upstream is to the left side and downstream is to the right side of Fig. 6A, 6B, and 8C. (See applicant’s filed arguments/remarks on page 8).  The examiner disagrees.  The examiner had suggested during the conversation on April 28th, 2022 that the applicant provide language that is clearly in the specification in order to more adequately show the features in the claims as presented.  To the above arguments, the examiner can readily correlate the “second fluid converting structure 123 in Fig. 8C narrowing in Z direction” to the disclosed tapered portion 123 and the “third fluid converting structure 121 in Fig. 6B narrowing in the Z direction” to the disclosed contracted portion 121.  However, the “first fluid converting structure P-Q in Fig. 6A narrowing in the Y direction) while possibly illustrated, is never disclosed in the specification at all.  There is no disclosure about anything, function or otherwise, for “P-Q”.  There is a disclosure of figures at a cross section P-P (Figs. 2A, 7A, and 12A) and Q-Q (Figures 2B, 7B, and 12B), but there is not anything in the specification as filed discussing what is going on with P-Q, thus there is no support found for the argued claimed first fluid converting structure. In fact, it is not even disclosed that the argued tapering/narrowing of P-Q is occurring as argued.  Though it appears to be a narrowing section formed at P-Q, it is not disclosed as such and there appears to be no concern by the applicant for anything occurring from sections P-Q or Q-R.  The section P-Q also coincides and overlap with section 123.  Further, form Fig. 8C, it appears that the section 123 can change or shift its position, thus it’s not clear that the section P-Q from Fig. 6A is even correlated to Fig. 8C.  Further, 121 is shown in Fig. 6A and 6B.  6A would be a narrowing in the Y direction while 6B is a narrowing in the Z direction.  So, is that of any consequence? Is 121 truly even direction dependent as it is illustrated to narrow in at least two directions?  It is not disclosed or argued if 121 is narrowed in more than one direction and there is no disclosure of P-Q, thus the examiner maintains that the terminology used is inconsistent and confusing and thus the rejections given as above are maintained.
Conclusion






THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY T. FRANK
Examiner
Art Unit 2861



May 23, 2022
/JOHN FITZGERALD/Primary Examiner, Art Unit 2861